ON PETITION FOR REHEARING
PER CURIAM.
The petition of appellant for rehearing is denied. The petition of appellee for rehearing is denied save in the following respects.
First, costs of this appeal are east upon appellant. Second, in our original opinion we directed the District Court to set aside the judgment for the purpose of affording appellant the opportunity of cross-examining witness Williams on the facts pertaining to the loan made by Stanford to him and the repayment of it, and that this examination be before the court, and without an advisory jury. The District Court also was directed to then reiterate or amend the findings and conclusions previously made, or to make new findings and conclusions, all as might be indicated by the evidence on examination. The judgment as to reformation would be reinstated in the event of reiteration, leaving open only the question of damages. We now suggest that these proceedings be had promptly to the end that this part of the case may be put at rest, but we do not think it necessary to retain jurisdiction of the reformation question so as to render final any determination of that question prior to any further proceedings that may be necessary on the question of damages. We would be authorized to give such direction to the matter, Cross v. Pasley, 8 Cir., 1959, 267 F.2d 824, 827, but such directon under the circumstances here would lead to little, if any, over-all expedition. It is so ordered.